 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                      SOUTHERN DISTRICT OF CALIFORNIA
 9   UNITED STATES OF AMERICA,               Case No.: 19MJ10650-WVG-WQH
10
                         Plaintiff,
11                                          ORDER AND JUDGMENT TO
          v.                                DISMISS WITHOUT PREJUDICE
12
     HARVINDER SINGH,
13
                         Defendant.
14

15

16

17       Upon motion of the United States of America and good cause

18 appearing,

19       IT IS HEREBY ORDERED that the Complaint in the above-entitled case

20 be dismissed without prejudice.

21       IT IS SO ORDERED.

22       DATED:October 31 2019.
                  _______,

23

24
                                       William V. Gallo
25                                     United States Magistrate Judge

26

27

28
